The opinion of the court was delivered by
Scott, J.
This is the second appeal in this cause. See 9 Wash. 142 ( 37 Pac. 287), where it was reversed upon an appeal by the plaintiff and was sent back for a new trial. Judgment was rendered, for the plaintiff and appealed from by the defendant.
The first point urged is that the defendant had no authority to issue the note in question, and it is claimed that the former judgment of this court does not conclude the defendant from raising the point upon this appeal. But this question is immaterial, for the complaint stated a cause of action upon the original contract for the purchase of the engine, the action being to recover the balance due, prior payments having been made thereon; and we held that the complaint was sufficient.
*204It is next urged that the claim had never been allowed by the council; but we regard this as untenable, since the entire claim had been previously before the council; part of it had been paid and the note in question issued for the balánee; and the issuance of this note was a sufficient allowance of the claim, whether valid as a note- or not, conceding that its formal presentment had not been waived.
Affirmed.
Hoyt, C. J., and Dunbar, Anders and Gordon, JJ., concur.